Title: From George Washington to William Livingston, 18 November 1778
From: Washington, George
To: Livingston, William


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.]18th Novemr 1778
  
  I have your Excellency’s favor of the 7th: It will always be my wish, whenever it is in my power, to afford protection to every part of the State of New Jersey by means of the Continental Army, as I would ever avoid calling out the Militia but upon exigencies. The lower part of the County of Bergen must from its situation remain exposed to the Enemy while they keep a garrison in New York; but when I come to 
    
    
    
    make the Cantonments in Jersey, I will, if it can be done with safety, make such a disposition of part of the troops as will answer the purposes you mention. I have ordered Count Pulaski’s Legion and several other Corps to the neighbourhood of Minisink, which I hope will quiet the apprehensions and afford protection to the Inhabitants of the Western Frontier of your State and that of New York. I am with the greatest Regard Yr Excellency’s most obt Servt.
